Order entered July 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00635-CR
                                      No. 05-13-01385-CR
                                      No. 05-13-01386-CR

                                DAARON BUYCKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-35389-N, F12-33600-N, F12-34766-N

                                            ORDER
       On May 13, 2014, this Court ordered we ordered court reporter Sandra Hughes to file,

within fifteen days, a supplemental record of the July 3, 2012 plea hearing conducted in trial

court no. F12-33600-N (cause no. 05-13-01385-CR). The docket sheet for that case, however,

reflects that Yolanda Atkins is the court reporter who recorded the July 3, 2012 hearing. The

docket sheet also reflects that Winnie Lacy recorded a hearing conducted on May 9, 2012. The

Court has not received the reporter’s record of either the May 9, 2012 hearing or the July 3, 2012

hearing, nor can the Court determine whether either Ms. Lacy or Ms. Atkins received notice of

the requested record from either appellant’s counsel or Sandra Hughes, official court reporter of

the 195th Judicial District Court. Accordingly, this is now the order of the Court.
       We ORDER court reporter Winnie Lacy to file, within THIRTY DAYS of the date of

this order, the reporter’s record, including any exhibits that were admitted into evidence, of the

May 9, 2012 hearing conducted in trial court no. F12-33600-N (cause no. 05-13-01385-CR).

       We ORDER court reporter Yolanda Atkins to file, within THIRTY DAYS of the date of

this order, the reporter’s record, including any exhibits that were admitted into evidence, of the

July 3, 2012 hearing conducted in trial court no. F12-33600-N (cause no. 05-13-01385-CR).

       We ORDER appellant to file his brief in all three of these appeals within SIXTY DAYS

of the date of this order. No further extensions will be granted. If appellant’s brief is not filed

within the time specified, the Court may order that Julie Woods be removed as counsel and that

the trial court appoint new counsel to represent appellant.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Fred Tinsley, Presiding Judge, 195th Judicial District Court; Sandra Hughes, official

court reporter, 195th Judicial District Court; Winnie Lacy, court reporter; Yolanda Atkins, court

reporter; Julie Woods, Dallas County Public Defender’s Office; and Michael Casillas, Dallas

County District Attorney’s Office.



                                                     /s/      LANA MYERS
                                                              JUSTICE